LATTIMORE, J.
Appellant was convicted in the district court of Milam county of seduction, and his punishment fixed at three years in the penitentiary.
The case was so fairly tried in the court below that notwithstanding appellant was ably represented, no special charge was asked save one for peremptory instruction of acquittal, and no bills of exception were reserved to any action of the learned trial judge.
The record presents the single question of the insufficiency of the testimony to corroborate the injured female as to intercourse with appellant. Prosecutrix lived in the country in the Briary community, was organist of the Sunday school at that point, and appears to have been 17 years of age. Her name was Reynolds. ' We do not think the case one which calls for a lengthy recitation of the facts and content ourselves with a statement of the salient points in the evidence which appear to us to support our conclusion.
It was shown that appellant began keeping company with prosecutrix in December, 1920, and went with her almost exclusively up to November 3, 1921, at which time he ceased his visits to ■ her entirely. Her association with other young men during that time is shown to have been only occasional. No attack is made on her character, nor any reflection cast upon her chaste relations with other men during said period. Appellant’s promise to marry was abundantly shown by testimony aliunde; his correspondence beginning in February, 1921, and ending November 1st of said year, was in testimony and breathed deep affection and addressed prosecutrix as “my future wife” and was signed as “your future husband.” The birth of a fully developed baby in January, 1922, reflects the probable fact of conception on the part of prosecutrix in April, 1921, and in his letters appellant refers to an April date as one he would remember as long as he lived (said date being that of an act of intercourse, according to the girl’s testimony). That appellant continued going with her after her condition would seem obviously noticeable, viz. in November, 1921, and that in said month he told Bob Evans that he was going to marry Miss Reynolds who lived in the Briary community, is also shown by testimony other than that of the young lady. She says that before he ceased keeping her company she had told him of her condition. She also testified that on the occasion of their first act of intercourse in January, 1921, same took place in a car on the roadside near the Machet place. This testimony is to some extent corroborated by another witness who swore that he saw appellant and prosecutrix sitting in a ear in January or February on the roadside near the Machet place. The engagement to marry, the constant association, the abundant opportunity, the reference to the unforgetable date, the testimony of the parties being seen apparently at the time and place identified by prosecutrix as that of the first intercourse, and his continued association with her and writing to her up to within about two months before the birth of her child, the testimony aliunde that as late as November, 1921, appellant expressed his purpose to marry her — all these and others seem to us to present facts and circumstances amply sufficient to justify the conclusion that there is evidence in this record other than that of prosecutrix which tends to corroborate her story that he met her, an innocent girl, courted her, engaged himself to her, and begged her into doing what she said she knew *766to be wrong but wbiah sbe did because be bad promised to marry ber and because sbe loved bim, and because be “just begged me into it.” Tbe only requirements of tbe law as to corroboration in a case of this kind is that it be of sufficient cogency and strength to tend to connect tbe accused wtb tbe offense charged. '
Finding no error in tbe record, and believing tbe evidence measures up to tbe requirements of tbe law, the judgment will be affirmed.